Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
3.	Applicant filed an Information Disclosure Statement on 2/24/2020; it is considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a directional unit: Claim 1
- an acceleration/deceleration unit: Claim 1
- a display unit: Claim 1
- a propulsion unit: Claim 1
equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7. Note: A boat has been used as an automobile (maybe equipped with camera(s)/sensor(s) for collision detections before this pending application (i.e.,”DC Ducks”: an amphibious vehicle – see below) 

    PNG
    media_image1.png
    353
    252
    media_image1.png
    Greyscale

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being taught by Walke (US Pub. 2016368578 A1).
Walke teaches a control system for a boat (see Walke, Fig. 10 ref. 100), comprising:
a direction control system of a propulsion unit, the direction control system comprising a directional control member, the directional control member activating a directional unit configured to generate directional control signals (i.e., a boat’s steering wheel with a user behind that steering wheel “ “FIG. 1 operated by a pilot, helmsman, or operator 110 and moving in a generally forward direction 120.”– see Walke, para. [0012]) that set an orientation of the propulsion unit (see Walke, para. [0040]); and
an acceleration/deceleration control system of the propulsion unit, the acceleration/deceleration control system comprising an acceleration/deceleration control member activating an acceleration/deceleration unit configured to generate acceleration/deceleration control signals that controlling the propulsion unit (i.e., a speed boat having these limitations, see Walke para. [0015]);

at least one camera 150 having a control system configured to provide, to the display unit, images of areas or zones that cannot be observed by an operator (i.e., a stern camera, see Walke, Fig. 10 ref. 150 behind a helmsman 160) of the control system while steering the boat so as to enable driving one or both of the acceleration/deceleration unit or the directional unit according to a content of the images (i.e., “ bow-mounted camera image, where the two images are displayed simultaneously or by selection, or the image display may be independent of the screen used for the bow mounted camera image”, see Walke para. [0016]).
Therefore, Walke teaches a structure as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walke.
Walke teaches a rear camera that enables shooting a transom (or any part of the boat).
It has been obvious to one of ordinary skill in the art because a motivation for this is to use a front-facing camera or a rear-facing camera, to display the images coming from the front/rear camera when the propulsion unit or motors are moving forward or moving backward.
10. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walke as applied to claim 1 above, in view of Gandhi, and further in view of Ricci (US Pat. 9020697 B2).

Walke does not disclose that the display unit being configured to subdivide the screen in a plurality of zones at least equal to a number of the plurality of cameras so as to simultaneously display the images coming from different cameras of the plurality of cameras in different zones of the plurality of zones or in a lesser number of zones than the number of the plurality of cameras; however, Ricci divides a screen into several zones for viewing simultaneously (see Ricci, col. 58 lines 20-29).
Using a monitor screen, Gandhi suggests a selecting unit of the images to be shown on the plurality of zones of the screen, the selecting unit being settable manually or automatically to enable a cyclic vision of all or part of the images coming from the plurality of cameras (i.e., sensing a pedestrian to automatically trigger a signal to reduce an impact of the collision, see Gandhi, pg. 416, col. II, last paragraph).
It would have been obvious to one of ordinary skill in the art to combine Walke, Ricci and Gandhi to assist a helmsman controlling a boat with better visibilities in order to react quickly to a potential collision.
11. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walke as applied to claim 1 above, in view of in view of Schofield et al (US Pat. 6690268 B2).
A. Per dependent claim 4: Walke teaches a front camera and a rear camera that enable shooting at a bow and at a stern, the control system being configured to display the images coming from the front camera if a forward gear is inserted or the images coming from the rear camera if a 
B. Per dependent claim 5: Walke does not disclose a GPS signal to detect a “relative” displacement of a boat in a travel direction; however, Schofield et al., provide that teaching (see Schofield et al., col. 31 lines 44-50, or col. 95 line 27 to col. 96 line 26).
It would have been obvious to one of ordinary skill in the art to implement Walke with Schofield et al for further elaboration of using a different camera for a forward activity or using a reverse gear, in addition to using a GPS signal for knowing a relative displacement of a boat from one location to another.
12. Claims 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walke as applied to claim 1 above, in view of Hogg et al (US Pub. 20160042621 A1).
A. Per dependent claim 6: Walke teaches a boat with a front camera and a rear camera to monitor environments (see Walke, Fig. 10); a control unit connected to the directional control member (i.e., a forward-facing camera 150) and to the acceleration/deceleration unit (controlled by a helmsman 160 viewing a screen 610), the control unit comprising at least one sensor adapted to detect a movement of the directional control member (i.e., from images of a camera 150),
wherein the control unit modifies the directional control signals and the acceleration/deceleration control signals based on the movement of the control members (i.e., modifying by a helmsman 160), and

Walke does not disclose that the modification (i.e., a camera’s alignment = adjusting a direction) is done automatically; however, Hogg et al., suggest that feature (see Hogg et al., para. [0096]).
It would have been obvious to one of ordinary skill in the art to implement Walke with Hogg et al to automatically adjust/modify a direction of a vehicle based on images obtained from a camera because this modification uses information/image from a moving trajectory.
B. Per dependent claim 7: Walke also teaches a structure that, wherein the at least one camera comprises at least one rear camera so as to enable shooting of a subject carrying out an activity involving pulling by the boat, the control unit being configured to process the images coming from the shooting a helmsman 160 recognizes when a subject falls at sea and he automatically decreases speed by gradually reducing a boat’s speed.(see Walke, Fig. 10),
C. Per dependent claim 8: Walke also teaches a structure that, the control unit (controlled by a helmsman 160) gradually stop a boat 100, and turning back to pickup an object 1010 (see Walker, Fig. 10).
Per dependent claim 11: Hogg also discloses that additional info relate to the overall image scene can be used to recognize a boat positions at different times according to a GPS’s signals (see Hogg, the abstract, and para [0057]).
E. Per dependent claim 12: Walke also teaches a structure that having a camera to show obstacles present on different sides of the boat, the control unit processing the images (i.e., a helmsman estimating a distance) to detect a presence of the obstacles and a distance of the obstacles from the boat to prevent a collision (see Walke, Figs. 15-16, and para. [0066]-[0067]) 
13. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walke in view of Hogg et al and in view of Liu et al (US Pat. 10640104 B2).
Walker teach a front camera that enables a shooting of a transom at the bow, the control unit being configured to process the images coming from the shooting, recognize a presence of an obstacle.
Walke does not clearly teach about modifying the directional control signals to automatically perform a turn/veer to adjust/avoid the obstacle; however, Liu et al., suggest claimed limitation  (i.e. see Liu et al., col. 7 line 53 to col. 8 line 5 “...camera 28 can be used to capture an image, a series of images, or a video of another vehicle 14 and, based on results of image processing, the vehicle 12 can predict whether an operator will soon request to increase the vehicle speed and/or torque. In this way, as illustrated below in method 200 of FIG. 3, the vehicle can anticipatorily transition the propulsion system 100 to an intermediary operating state” or i.e., “vehicle 12 can use camera 28 and/or various other vehicle sensors to monitor vehicle traffic conditions, including turns and/or other characteristics of the roadway upon which the vehicle is traveling. The vehicle can use these various electronics, including sensors and communication modules, to determine one or more vehicle traffic conditions, which are observed or obtained vehicle states of one or more other vehicles near vehicle 12 and which may be used to indicate an event (e.g., turning, accelerating) of the other vehicles.” – see Liu et al., col.11 lines 14-19).
It would have been obvious to one of ordinary skill in the art to implement Walke and Hogg et al., with Liu et al to predict a next step or operating a boat for reducing vehicle resources and/or providing an improved user experience based on images actually received.
14.  Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walke as applied to claim 1 above, in view of Hogg et al, and in view of Shimizu (US Pub. 20210162967 A1).
Walke teaches a boat with cameras to monitor external environments (see Walke, Fig. 10); a control unit to process the images coming from the shooting, recognize when a person falls at sea.
Walke does not disclose about automatically modifying the deceleration control signals to automatically decrease speed by acting on the  deceleration system of the boat with a progressive and predetermined deceleration ramp; however, Shimizu suggests that action, (i.e., (i.e., automatically applying a brake to reduce speed - see Shimizu para [0002]).
	It would have been obvious to one of ordinary skill in the art to implement Walke .Hong et al., with Shimizu to automatically modify a boat’s deceleration (i.e., to reduce speed) when a person falls at sea in order to continuing again a water skiing sport.
s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walke as applied to claim 1 above, in view of Hogg et al, and in view of Chun  (US Pat. 8,215,252 B1).
	The rationales and references for a rejection of claim 6 are incorporated.
Walke does not disclose an accelerometer that is connected to the control unit, the control unit being configured to determine the height of the wave from the images of the at least one camera and/or from measurement data of the at least one accelerometer.
However, Chun teaches above limitations (see Chun, claim 6 for using an accelerometer), and see Chun, col. 8 lines 20-47 for determining a height of a wave from a camera’s images).
It would have been obvious to one of ordinary skill in the art to implement Walke .Hong et al., with Chun to determine a height of wave using images and processing with an accelerometer to use a proper speed for a boat in order to achieve a boat’s stability.
16. Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walke in view of Dudar (US Pat. 10489934 B2).
A. Per dependent claims 15-16: The rationales and references for a rejection of claim 1 are incorporated.
	Walke does not disclose an orientable camera adapted to provide shots according to a plurality of angles to provide aerial shots according to several angles and at various distances from a moving object.
with a drone’s camera, see Dudar, FIG. 1 ref. 48a “Image Device”).
It would have been obvious to one of ordinary skill in the art to implement Walke with Dudar to provide shots according to a plurality of angles to provide aerial shots according to several angles and at various distances from a moving object because a drone’s camera has this claimed capability to cover shots of a moving object’s peripheral environment.
B. Per dependent claim 17: Walke does not disclose a drone; however, Dudar suggests a drone 22 with an image device 48a is piloted in reconnaissance to verify in advance (see Dudar, FIG. 1 - e.g., a presence of spots free from a boat/vehicle for docking or of obstacles present on route).
17. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walke in view of Dudar, and in view of Stewart (US Pat. 10431099 B2).
	The rationales and references for a rejection of claim 17are incorporated.
Walke and Dudar do not disclose a contour of the boat, the contour being calculated based on dimensions of the boat and a position of a camera with respect to the boat.
However, Stewart suggests to obtain those info from sensors/cameras (i.e., for a clearance zone, see Stewart, 22:8-24; and col. 27 lines 37-61).
It would have been obvious to one of ordinary skill in the art to implement Walke and Dudar with Stewart to disclose a contour of the boat, the contour being calculated based on dimensions of the boat and a position of a camera with respect to the boat to improve an recognizable accuracy of the clearances.
Conclusion
18.	Claims 1-18 are rejected.  
19.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) t http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.